Citation Nr: 1613919	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  10-19 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an increased initial disability rating for degenerative joint disease of the right acromioclavicular (AC) joint, presently rated as 10 percent disabling.

2. Entitlement to an initial compensable disability rating for right cubital tunnel syndrome.

3. Entitlement to an initial compensable disability rating for left cubital tunnel syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1986 to December 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The issue of entitlement to service connection for bilateral carpal tunnel syndrome has been raised by the record in September 2013 and September 2015 statements, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

When the evidence of record does not reflect the current state of the claimant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).  While the mere passage of time may not warrant a new VA examination since an otherwise adequate VA examination was conducted, when a claimant asserts that the severity of a disability has increased since the most recent examination, and additional examination is appropriate.  VAOPGCPREC 11-95 (Apr. 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

Further, once VA undertakes to provide an examination or obtain a medical opinion, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   A medical opinion will be considered adequate when it is based upon consideration of the Veteran's prior medical history and examination and provides a sufficiently detailed description of the disability so that the Board's evaluation of the claim is a fully informed one.  Id.; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  If a diagnosis is not supported by the findings on the examination report, or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes.  38 C.F.R. § 4.2 (2015).

Concerning the claim for an increased rating for degenerative joint disease of the right AC joint, the Veteran was last evaluated in January 2009 at which time he was found to have minimal degenerative changes in his AC joint.  The examiner noted that he had sharp pain in the right shoulder when raising his arm above his head.  The course of the disease was "progressively worse."  Despite these findings, the examiner found range of motion to be normal with no evidence of pain prior to the maximum range of motion being reached.  

In his January 2010 notice of disagreement, the Veteran stated that his right shoulder was more severe than rated.  Specifically, he experienced severe pain when raising his arm above his shoulder level, resulting in significant lifestyle changes.  In a statement submitted with his May 2010 VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran alleged worsening such that he now experienced pain at a much shorter degree of movement, finding it painful and difficult to raise his arm to touch his head.  He also stated that he informed the examiner in February 2009 that he was experiencing pain, but the examiner did not record those findings on the report.  Given the report of worsening, VA must provide another examination of his shoulder so that a decision will be a fully informed one.  

With regard to the Veteran's bilateral cubital tunnel syndrome, the Veteran seeks an initial compensable rating for both the left and right arms.  The last time the Veteran was afforded a VA examination to assess that condition was in January 2009, at which time the Veteran was found to have cubital tunnel syndrome in both hands and palms, manifesting with deep pain from the mid forearm to the palms.  He was noted to have pain as the primary issue, but also tingling and burning with numbness in his palms and wrists, deformity, instability, stiffness, and weakness.  While these symptoms were noted, the examiner also indicated that no deformity, tenderness or instability were found and range of motion was normal.   

In his January 2010 notice of disagreement, the Veteran stated that his condition had worsened, resulting in permanent paralysis in two fingers of his right hand.  He also submitted evidence that he underwent surgery on both hands after his VA examination.  He reiterated that his condition had worsened in the statement submitted with his VA Form 9, specifically stating that normal day-to-day activities had been hampered by his condition and the possibility of permanent numbness exists.  The Veteran's representative has also submitted statements raising issue with the evaluation by the January 2009 examiner of the DeLuca factors, as well as indicating worsening.  Accordingly, because the Veteran has alleged worsening of his condition, and because that condition has not been fully evaluated in over seven years, the Veteran should be afforded a new VA examination which fully assesses his bilateral cubital tunnel syndrome.  (The Board notes that the Veteran's bilateral wrist surgeries appear to be related to non-service connected carpal tunnel syndrome, and the Board has referred that claim for development by the AOJ above.  However, given the similarity of symptoms associated with both, and because the examination did not address any possible relation to his subsequently diagnosed carpal tunnel syndrome, the Veteran should at the very least be afforded a new VA examination which assesses the present state of his service-connected bilateral cubital tunnel syndrome which addresses the specific symptoms associated with that condition alone). 

Accordingly, the case is REMANDED for the following action:

1. Ensure that the Veteran is scheduled for a VA examination to assess the severity of his service-connected degenerative joint disease of the right AC joint.  The examination must be conducted by an examiner who has not previously examined him.  The examiner must review the Veteran's claims file in conjunction with the examination.  

The examiner must conduct a thorough examination of the Veteran's right shoulder and provide a complete description of any and all symptoms associated with his service-connected degenerative joint disease.  The examiner must complete the appropriate Disability Benefits Questionnaire (DBQ) for degenerative joint disease of the AC joint, and must be sure to include any additional loss of range of motion of shoulder due to any of the DeLuca factors such as weakness, fatigability, pain, or instability - to include during flare-ups, if any.  Any opinions provided must be supported by a rationale

2. Ensure that the Veteran is scheduled for an examination to assess the severity of his service-connected bilateral cubital tunnel syndrome.  The examination must be conducted by an examiner who has not previously examined him.  The examiner must review the Veteran's claims file in conjunction with the examination. 

The examiner should conduct a thorough examination of the Veteran's right and left upper extremities and provide a complete description of any and all symptoms associated with his service-connected cubital tunnel syndrome.  The examiner must complete the appropriate Disability Benefits Questionnaire (DBQ for cubital tunnel syndrome, and must be sure to include any loss of range of motion of the elbow, wrists, or fingers due to any of the DeLuca factors such as weakness, fatigability, pain, or instability - to include during flare-ups, if any.  The examiner should also note that Veteran's diagnosis of carpal tunnel syndrome and should state whether any of the symptoms the Veteran experiences are associated with that diagnosis, as opposed to his cubital tunnel syndrome.  If the examiner is unable to differentiate between the two, that should be so stated.  Any opinions provided must be supported by a rationale.


3. Thereafter, readjudicate the claims that are the subject of this Remand.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case, and afford adequate time to respond before returning the matter to the Board for additional appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




